          Case 1:19-cv-08688-PKC Document 53 Filed 11/17/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------x
DEEJAYZOO, LLC d/b/a SHHHOWERCAP,

                                 Plaintiff,                             19-cv-8688 (PKC)

                -against-                                                   ORDER

KAZ KONSULTING, LLC and KARA
LAFORGIA,

                                  Defendants.
------------------------------------------------------------x

CASTEL, U.S.D.J.

                Plaintiff Deejayzoo, LLC d/b/a Shhhowercap (“Deejayzoo19”) and defendant Kaz

Konsulting, LLC (“Kaz”) entered into an Amended and Restated Independent Contractor

Agreement on November 14, 2018 (“the Agreement”) in which Kaz was hired to help sell

Deejayzoo’s products. (Compl. ¶¶ 12–18). The initial complaint, filed on September 18, 2019,

asserts eight causes of action arising out of the parties’ relationship including violations of the

Lanham Act and state law trademark infringement, breach of contract, and tortious interference

claims. (Doc 1). After being extended twice by the Court, fact discovery closed on September 15,

2020. (Doc 37). Deejayzoo now moves for leave to file a First Amended Complaint to include an

additional claim against Kaz for rescission of the Agreement based on fraud. (Docs 36 and 40).

                The Civil Case Management Plan and Scheduling Order (“Scheduling Order),

entered on December 4, 2019 directed “[a]ny motion to amend . . . shall be filed within 30 days,”

i.e. by January 3, 2020. (Doc 21). More than six months after the deadline had passed, Deejayzoo

on July 13, 2020 (Doc 36) wrote to the Court for permission to file a motion to amend the

complaint. It filed its motion to amend on July 17, 2020, contending that there was “good cause”

to modify the Scheduling Order as required under Rule 16(b), Fed. R. Civ. P.
          Case 1:19-cv-08688-PKC Document 53 Filed 11/17/20 Page 2 of 3




               “[D]espite the lenient standard of Rule 15(a), a district court does not abuse its

discretion in denying leave to amend the pleadings after the deadline set in the scheduling order

where the moving party has failed to establish good cause.” Parker v. Columbia Pictures Indus.,

204 F.3d 326, 340 (2d Cir. 2000). Under Rule 16(b), “the primary consideration is whether the

moving party can demonstrate diligence.” Kassner v. 2nd Ave. Delicatessen Inc., 496 F.3d 229,

244 (2d Cir. 2007).

               Here, Deejayzoo asserts that its proposed rescission claim relies on two emails, the

significance of which counsel did not apprehend until June 2020. However, Deejayzoo concedes

that these emails have been in its possession prior to filing the initial complaint and were not

documents obtained through discovery. The information underlying the amended complaint was

in Deejayzoo’s possession before the original deadline expired. Nothing prevented Deejayzoo

from bringing an additional, timely claim for rescission that would have avoided motion practice

at this stage of the litigation. Deejayzoo has failed to show good cause.

               Deejayzoo urges that Kaz would not suffer prejudice, but even if true, it “does not

change the fact that plaintiff[] failed to pursue amendment with diligence.” Gullo v. City of New

York, 540 Fed. App’x 45, 47 (2d Cir. 2013) (summary order). Prejudice to the non-moving party

is a relevant consideration, but the absence of prejudice alone is not sufficient to demonstrate good

cause. See id.; Tardif v. City of New York, No. 13-cv-4056 (KMW), 2016 WL 2343861, at *6

(S.D.N.Y. May 3, 2016) (“[C]ourts typically consider prejudice to the non-moving party only after

deciding whether the moving party has shown good cause . . . .”) (emphasis in original). Certainly,

a grant of leave to amend would require adjudication of a motion to dismiss, and if not dismissed,

then a reopening of discovery. This is prejudice to defendants.




                                                 2
         Case 1:19-cv-08688-PKC Document 53 Filed 11/17/20 Page 3 of 3




               Separately, Deejayzoo’s proposed recession claim would also be futile. “Proposed

amendments are futile, and thus must be denied, if they would fail to . . . state a claim under Rule

12(b)(6).” Tannerite Sports, LLC v. NBCUniversal News Grp., 864 F.3d 236, 252 (2d Cir. 2017)

(internal quotations and citation omitted). To state a claim for fraud under New York law, inter

alia, there must be “justifiable reliance of the other party on the misrepresentation or material

omission.” Pasternack v. Laboratory Corp. of Am. Holdings, 27 N.Y.3d 817, 827 (2016). Here,

Deejayzoo could not reasonably rely on Kaz’s alleged misrepresentations that it would not work

for another retailer, Silke London. Prior to signing the Agreement, Deejayzoo was aware that Kaz

previously worked with Silke London, refused to include a non-compete provision in the

Agreement, and did not rule out working with other retailers who had conflicts of interest with

Deejayzoo. (Proposed FAC ¶¶ 25–28). In addition, the proposed rescission claim fails to plead

fraud with the particularity required by Rule 9(b), Fed. R. Civ. P. Deejayzoo merely alleges in

conclusory fashion that Kaz made an oral promise to not work for Silke London but fails to identify

who made the statement and to whom and where it was made. Kaz’s written statement that it

would “do what’s right” and determine a “reasonable approach” does not sound in fraud

considering that Kaz represented it wanted to be able to work with other retailers.

               Plaintiff’s motion for leave to amend its complaint is DENIED. The Clerk is

directed to terminate the motion. (Docs 36 and 40).

               SO ORDERED.
                                                      ________________________________
                                                                P. Kevin Castel
                                                          United States District Judge
Dated: New York, New York
       November 17, 2020




                                                 3
